156 Ga. App. 655 (1980)
274 S.E.2d 167
BYRD
v.
BYRD et al.
60440.
Court of Appeals of Georgia.
Argued September 8, 1980.
Decided November 6, 1980.
Rehearing Denied December 3, 1980.
Eugene A. Deal, for appellant.
Joseph S. Crespi, for appellees.
BIRDSONG, Judge.
Garnishment. Appellee filed a garnishment against appellant in the State Court of Fulton County. A traverse was filed by appellant and, after evidence being presented, the traverse was denied. Findings of fact and conclusions of law were waived. No transcript of the evidence was filed with this court. Held:
As the appellant waived the findings of fact and conclusions of law and presents no transcript of the evidence in Fulton State Court, we have no basis on which to conclude the trial court erred in denying her traverse. We presume the trial court's ruling was authorized by the evidence, and appellant here has shown us no reason that we should not. See Harbin Lumber Co. v. Fowler, 142 Ga. App. 167-168 (235 SE2d 638); Chapman v. Connor, 138 Ga. App. 518 (226 SE2d 625). We therefore affirm the judgment below.
Judgment affirmed. Deen, C. J., and Sognier, J., concur.